Citation Nr: 0015773	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder, to 
include residuals of a lumbar laminectomy.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had unverified periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
from August 1988 to May 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim on appeal.  
The veteran appealed the RO's decision to the BVA.  The case 
was remanded for additional development in August 1997 and 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Early degenerative changes at the L4-5 level, and left 
L5-S1 disc herniation with displacement of the left S1 nerve 
root were clearly and unmistakably present prior to service.

2.  The veteran suffered a fall and landed on his back during 
a period of ACDUTRA. 

3.  The pre-existing early degenerative changes at the L4-5 
level, and left L5-S1 disc herniation with displacement of 
the left S1 did not increase in severity or chronically 
worsen during active duty training.


CONCLUSION OF LAW

The veteran's back disorder pre-existed service and was not 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1153, 5107(a) (West 
1991); 38 C.F.R. § 3.306(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that service 
connection has been granted for left ankle sprain incurred 
during the same period of ACDUTRA that is at issue in the 
present case.  The appellant is therefore considered a 
veteran and is entitled to the rights and benefits 
encompassed by that definition.  38 U.S.C.A. §§ 101, 106, 
5107, (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.203, 3.303 
(1999); See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In addition, the Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), based on the September 1993 medical report that 
stated that the veteran's back disorder commenced as a result 
of a fall from a trailer during the time period while the 
veteran was on ACDUTRA.  See Murphy v. Derwinski 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The veteran has conceded that he suffered a low back disorder 
prior to October 1992.  He contends, however, that a fall 
suffered in October 1992 while on ACDUTRA permanently 
aggravated his back disorder beyond the normal progression of 
the disease.  

Medical records from a military facility, from July to August 
1987, noted that the veteran suffered from low back pain with 
radiation into the left leg, diagnosed as sciatica and 
mechanical low back pain.  Correspondence from July 1992, 
from Robert Beatty, M.D., a private physician, stated "I 
feel [that the veteran] has lumbar disc disease."  A July 
1992 medical report from John Bramble, M.D., of Cushing 
Memorial Hospital in Leavenworth, Kansas, noted early 
degenerative changes at the L4-5 level, and left L5-S1 disc 
herniation with displacement of the left S1 nerve root.

Service medical records from October 1992 contained an 
emergency nurse's note that reported that the veteran had had 
fallen about four feet, landing on his buttocks in a sitting 
position.  He complained of pain in the tailbone, lower back, 
and lateral aspect of the left ankle.  He was ambulatory and 
not in any acute distress.  The notes revealed that there was 
no spinous or intervertebral tenderness and no sacroiliac 
tenderness.  There was mild tenderness to palpation over the 
coccyx, and some tenderness in the left cheek of the 
buttocks.  The veteran was given an assessment of left ankle 
sprain and multiple contusions, but there was no assessment 
made of any disorder of the back.  The veteran was advised, 
however, to place ice packs on the back for the next 24 
hours.  

A subsequent Line of Duty Determination, written in May 1993, 
summarized the events of October 1992.  The report indicated 
that the veteran's duty dates had been from October 17th to 
the 18th.  On October 18, 1992, the report said, the veteran 
had been knocked off a trailer and had fallen on his left 
ankle and his buttocks.  The report further indicated that, 
after seeing the nurse at the clinic, he had sought no 
additional medical treatment.  The report noted that at the 
time of the injury, the veteran told his supervisor and his 
section supervisor that his only injury had been to his ankle 
and that "that was all he was concerned about."  He 
allegedly repeatedly denied any back problems until May 1993, 
when he began to complain of severe lower back pain at the 
base of the tailbone with numbness down the left leg.  

In a July 1995 statement, the veteran stated that after his 
accident he had gone to the clinic where the attending 
physician told him he had a sprained ankle.  The veteran said 
that he began having severe ankle, hip, and leg pain, as well 
as "an increase in the level of back pain that I had been 
experiencing."  He stated that "I was content to wait, 
because I felt that some lingering pain was to be expected 
from what I supposed was a sprained ankle."  However, in 
March 1993, he said, "my ankle and back kept me from 
attending drill."  He also indicated that some of the 
service colleagues named in the May 1993 Line of Duty 
Determination had tried to persuade him to claim that his 
back injury had been work, as opposed to service, related.

Correspondence dated in March 1993 from Jay L. Carter, D. C., 
a chiropractor from Lansing, Kansas, contained an opinion 
that the veteran's pre-existing back disorder "had 
demonstrated marked improvement until a recent exacerbation . 
. . caused a pronounced worsening in . . . severity."  

Private treatment records from Cushing Memorial Hospital, 
from September 1993, noted that the veteran complained of a 
burning sensation from his back down to his ankle.  The 
report noted that the veteran's symptoms began as a result of 
a fall from a trailer the previous October but that he had 
also had "some back pain for four or five months before" 
the fall, as well as "some pain in his back when he was 
doing some running with work boots on as part of his 
training."  The veteran's physical therapist noted in 
October 1993 that the veteran had shown improvement but that 
"to avoid re-injury it would be preferable for him to avoid 
heavy lifting, twisting and long periods of either sitting or 
standing."  

Treatment records from December 1993 noted that the veteran 
had exacerbated his back disorder that morning after twisting 
his back while attempting to separate his dogs from fighting.  
He complained of severe low back pain with radiation into his 
left leg and numbness in his toes.  A Computed Tomography 
(CT) scan was performed and the impression was: large disc 
herniation, possible extrusion at L5-S1 to the left, causing 
edema of the left S1 nerve root; possible bulging of the L4-5 
disc without evidence of impingement on the dural sac.  A 
Left L5-S1 hemilaminotomy was performed, with removal of the 
extruded disc fragment.  In January 1994, Dr. Beatty stated 
that "following his operation on his back, the back, leg, 
and ankle pain has resolved."    

In September 1994, pursuant to the findings of a military 
Medical Board, the veteran was disqualified for worldwide 
duty.  The Medical Board report noted a diagnosis of 
"degeneration of lumbar or lumbar sacral intervertebral 
disc," and determined that the approximate date of origin 
was May 1992.  

Additional private treatment records from July 1996 to April 
1997 noted that the veteran had been involved in an 
automobile accident.  His injuries were primarily to the 
cervical spine.  X-rays of the lumbar spine revealed 
narrowing of the L5-S1 disc space with some degenerative 
spurring from the anterior margin of L5 and no evidence of 
recent injury.  By April 1997 the veteran's complaints 
consisted of pain over the entire lumbar spine but 
predominantly at the L5-S1 level.  He denied radicular pain 
in the lower extremities.

A July 1999 VA examination report contained an assessment of 
mild hypertrophic spondylosis, lower lumbar spine with L5-S1 
degenerative disc disease, and status post L5-S1 
hemilaminectomy with removal of disc fragment with residual 
weakness of the left extensor hallucis longus on extension.  
The examiner had been requested to examine the veteran, 
review the medical history and to offer an opinion on whether 
the current symptoms were the results of the October 1992 
injury or were the natural progression of the pre-existing 
back disorder.  The examiner opined that the veteran's 
symptoms were a natural progression of the disease as opposed 
to an acute injury.  The examiner stated that the veteran had 
a known history of lumbosacral degenerative disc disease, and 
that the medical record revealed no complaints of radicular 
pain until four months after the injury.  In addition, the 
examiner stated that degenerative disc disease is known to 
progress to disc herniation.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's back disorder was not aggravated by service.  The 
service medical records at the time of the accident noted 
that the veteran complained of pain in the tailbone, lower 
back, and the left ankle, with no spinous, intervertebral, or 
sacroiliac tenderness, and only mild tenderness to palpation 
over the coccyx.  There is no evidence of any complaints of, 
or treatment for, any back pain until March 1993, when Dr. 
Carter stated that the veteran had been showing marked 
improvement until a recent exacerbation had caused a 
pronounced worsening.  Dr. Carter, however, did not specify 
whether the recent exacerbation had been the veteran's 
October 1992 in-service injury, nor did he specifically 
indicate whether the veteran had any symptoms between October 
1992 and March 1993.  

While Dr. Carter was silent regarding the presence of 
symptoms in the months immediately following the accident, 
the Board notes that the May 1993 Line of Duty Determination 
indicated that the veteran had sought no additional medical 
treatment after the initial visit to the clinic and had 
repeatedly denied any back problems until May 1993.  The 
veteran, in July 1995, attempted to contradict the findings 
of the Line of Duty Determination report, and asserted that 
certain individuals named in the report had encouraged him to 
falsely assert that his back injury had been work-related, as 
opposed to service-related.  The Board notes, however, that 
the veteran's own version of events does not contradict the 
report's findings.  His July 1995 statement indicates only 
that after the accident, he had "an increase in the level of 
back pain [he] had been experiencing," but that it was not 
until March 1993 that the back pain, together with the ankle 
pain, became severe enough that he considered treatment. 

The evidence thus shows that, while the veteran may have 
experienced some symptoms in the months immediately after the 
October 1992 fall, it was not until some months later that 
the symptoms became severe enough to require treatment.  The 
VA examiner, observing such a sequence of events, opined that 
the October 1992 fall did not aggravate the veteran's back 
disorder beyond the natural progression of the disease.  The 
record contains no medical opinion that contradicts the VA 
examiner's opinion.  

The Board notes that private treatment records from September 
1993 stated that the veteran reported a history of burning 
pain radiating to his ankle since falling from a trailer in 
October 1992.  These treatment records, however, did not 
contain an opinion that the fall aggravated the veteran's 
back condition beyond the natural progression of the disease.  
In addition, the treating physician, unlike the VA examiner, 
did not have access to the entire medical record.  
Accordingly, the Board finds the VA examiner's opinion to be 
more probative on the issue of aggravation than the private 
physician's report of the veteran's history.  

The veteran has argued that prior to October 1992, he had a 
"simple" herniated disc, with no bone fragments, and no 
surgery or further action was suggested.  The Board notes, 
however, that Dr. Bramble's CT scan report dated in July 
1992, at least three months prior to the fall, stated that 
"there is a fragment of bone anterior to the superior 
endplate of L5 compatible with an old cartilaginous node."  
The veteran has also indicated that, contrary to the VA 
examiner's opinion, degenerative disc disease and disc 
herniation "happened in one shot (the fall)."  While the 
veteran, as a layperson, is not competent to provide an 
opinion requiring medical knowledge, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the Board notes that his 
opinion is again contradicted by Dr. Bramble's July 1992 
report that noted early degenerative changes and disc 
herniation. 

The veteran has further argued that the VA examiner's opinion 
is erroneous, specifically in stating that there was no 
history of radicular pain for four months after the back 
injury.  The veteran maintains the examiner did not look at 
the emergency room notes.  The Board notes that, while there 
is no requirement that the examiner review the record in the 
presence of the veteran, the VA examiner indicated that he 
did in fact look at the medical record, as can be ascertained 
by his statement "documentation post injury fails to 
demonstrate radicular pain." (emphasis added).  Furthermore, 
the VA examiner's statement is, in fact, correct as the 
October 1992 emergency room notes do not document radicular 
pain, and the medical record contains no evidence of 
complaint of, or treatment for radicular or other pain 
between October 1992 and March 1993.  

The Board notes that the precise nature of the veteran's 
complaints are somewhat difficult to pinpoint.  It is clear 
that the October 1992 injury included a sprained left ankle, 
with resultant pain in the left ankle.  Service connection 
for this disorder was granted by the RO in March 1996.  It 
also appears from the veteran's statements and from medical 
records that the veteran's back disorder resulted in pain 
radiating into the left lower extremity.  Indeed, from the 
date of the service injury up to December 1993, when he 
underwent back surgery that resolved the left lower extremity 
pain, the veteran's complaints were consistently 
predominantly related to pain or a burning sensation 
radiating into his left leg.  While the veteran also 
complained of back pain during this period, there is no 
indication that this was more severe than prior to his 
service injury.  The Board notes that he described his back 
pain as 1-2 out 10 in September 1993, and while other medical 
records between October 1992 and December 1993 indicate 
occasional flare-ups of back pain, such flare-ups also 
occurred prior to his service injury.  Review of the medical 
evidence, however, simply does not reveal any increase in the 
overall severity of back pain after October 1992, until the 
veteran suffered a severe exacerbation in December 1993 when 
he twisted his back and had to undergo surgery.

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim, and the claim 
is denied.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder, to include residuals 
of a lumbar laminectomy, is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

